DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-12 and 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions/groupings, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/02/2021. 
The traversal is on the ground(s) that applicant’s amendment to independent claim 1 to introduce the limitation “a locking element for fixing the inner member to the outer member” makes the same or corresponding technical feature shared between the groupings a special technical feature. This is not found persuasive, because as detailed in infra rejection, Crowley in further view of Saadat teaches all the limitations of independent claim 1. Therefore, the shared technical feature between the groupings is not a special technical feature. 
The requirement is still deemed proper and is therefore made FINAL.
Applicant elected the invention of Group 3, specific to claim 7 (now cancelled), drawn to a camera element and incorporated the invention of Group 7, specific to claim 13, drawn to a locking element into independent claim 1. Thus, claims 1-3 and 13 are under consideration in this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a series of inner members of varying diameters or stiffness” in claim 3 lacks support in the specification. Neither “a series of inner members” nor “varying diameters or stiffness” for the inner member is disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a series of inner members.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation “a series of inner members” refers to “an inner member” of claim 1, line 2; or, the limitation refers to additional inner members distinct from the “inner member” of claim 1, line 2.

Claim 13 recites the limitation “outer member(s).” There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to “an outer member” in claim 1, line 3; or, the limitation refers to a single or a plurality of outer members distinct from the “outer member” of claim 1, line 3.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 recites “a locking element for fixing the inner member to the outer member(s).” However, claim 1, lines 8-9 recite “a locking element for fixing the inner member to the outer member.” Because these two limitations encompass the same subject matter claim 13 fails to further limit the subject matter of claim 1 from which it depends. Further, the limitation “outer member(s)” improperly broadens the limitation of claim 1, lines 8-9 from which claim 13 depends to encompass not only a single outer member, but also, in the alternative, a plurality of outer members. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley et al. (U.S. Patent No. 6,004,269), hereinafter “Crowley,” in further view of Saadat et al. (U.S. Pub. No. 2007/0293724), hereinafter “Saadat.”

Regarding claim 1, Crowley discloses a navigation system (“system for control and directability of catheters” Col. 3, lines 32-33):
an inner member (inner drive shaft, #145, with transducer, #146, Fig. 24; Col. 27, lines 31-62),
an outer member having an inner diameter greater than the outer diameter of the inner member (outer catheter sheath. #139, having an inner diameter greater than the outer diameter of the inner drive shaft, #145, Fig. 24; see also Col. 27, lines 31-62),
the outer member comprising a flexible tube with different regions of flexibility (outer catheter sheath, #139, comprising a flexible tube with an inflatable balloon member with different regions of flexibility, Fig. 24; see also Col. 3, lines 15-31 and Col. 27, lines 31-62),
a lumen between the inner and outer members (a lumen between the inner shaft, #145, and outer sheath, #139, in which inflation media can be introduced; Fig. 24; Col. 27, lines 31-62),
one of the members having a remote visualization element (inner drive shaft, #145, with ultrasound transducer, #146, (remote visualization element); Fig. 24; see also Col. 27, lines 31-62);
and a locking element for fixing the inner member to the outer member (“Referring to FIG. 10, by pre-twisting the shafts relative to one another and locking their ends together in a pre-loaded assembly, the interference point is moved to be close to the rest angle and resultant angular infidelity, Z, is reduced in the given direction of rotation.” Col. 17, line 63 – Col. 18, line 25).
However, Crowley may not explictly disclose one of the members having an optical element.
However, in the same field of endeavor, Saadat teaches one of the members having an optical element ("an imaging element such as a fiberscope or electronic imager such as a solid state camera, e.g., CCD or CMOS, may be mounted, e.g., on a shape memory wire, and positioned within or along the hood 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley's teaching of an US visualization element with Saadat's teaching of an optical visualization element as the use of one or more imaging sensors of various modalities in combination or as substitutes including optical imaging and ultrasound imaging yield predictable results in providing tissue images to the user for ease of navigation and/or monitoring tissue puncture and ablation in the body.

Regarding claim 2, Crowley may not explictly disclose the inner member comprises a guidewire.
However, in the same field of endeavor, Saadat teaches the inner member comprises a guidewire (“A guidewire may be advanced through the sheath to access the left atrium whereupon the sheath may be retracted to leave the guidewire passing through the fossa ovalis and crossing between the left and right atrial chambers.” Saadat, [0021]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley’s teaching of an inner member with Saadat’s teaching of a guidewire as the use of a guidewire provides for a guide and support structure for introducing a catheter or other instrument into a bodily cavity for ease of navigation within the body. 

Regarding claim 13, Crowley discloses a locking element for fixing the inner member to the outer member(s) (“Referring to FIG. 10, by pre-twisting the shafts relative to one another and locking their ends together in a pre-loaded assembly, the interference point is moved to be close to the rest angle and resultant angular infidelity, Z, is reduced in the given direction of rotation.” Col. 17, line 63 – Col. 18, line 25).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley in further view of Saadat as applied to claim 1 above, and further in view of Hanson et al. (U.S. Pub. No. 2012/0253193), hereinafter “Hanson.”

Regarding claim 3, Crowley may not explictly disclose the system comprises a series of inner members of varying diameters or stiffness.
However, in the same field of endeavor, Hanson teaches the system comprises a series of inner members of varying diameters or stiffness (“In addition to having a variable stiffness, inner member 18 may also be configured to deflect radially inward or otherwise collapse as shown in FIG. 4.” Hanson, [0033]; “In some embodiments, section 28 is defined during the manufacture of inner shaft 18 due to its shape, thickness, material composition, or other physical features. In other embodiments, inner member 18 may be simply collapsed at one or more discrete locations due to the positioning and/or location of catheter shaft 12 within the anatomy” [0034]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Crowley’s teaching of an inner member with Hanson’s teaching of varying the stiffness of an inner member as Hanson explictly states that varying the stiffness of the inner member “may allow a clinician to effectively move guidewire 16 in a predictable manner or otherwise provide greater control to the clinician of guidewire 16” (Hanson, [0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant’s art Hinchliffe et al. (U.S. Pub. No. 2010/0305475) discloses a navigation system comprising inner and outer members with a lumen there between with varying flexibility and comprising a guidewire and a locking element.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./             Examiner, Art Unit 3793                

/CHRISTOPHER KOHARSKI/             Supervisory Patent Examiner, Art Unit 3793